NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

THE NELSEN RESIDENCE, INC.,             )
                                        )
              Appellant,                )
                                        )
v.                                      )     Case No. 2D17-2833
                                        )
THE CITY OF CAPE CORAL, FLORIDA,        )
                                        )
              Appellee.                 )
                                        )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

Alan F. Hamisch of The Hamisch Law
Firm, PLLC, Naples, for Appellant.

Steven D. Griffin, Cape Coral, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.